DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 6, 8, and 11 are objected to because of the following informalities: inconsistency in claim language.
Claim 6 should be amended as follows “wherein the natural orifice is from approximately 3mm to approximately 24mm in diameter” since the step of insertion through the natural orifice is already recited in claim 5 from which claim 6 depends.
Claim 8 should be amended as follows “wherein the step of inserting includes insertion through an orifice of the trocar, wherein the orifice is from approximately 3mm to approximately 18mm in diameter” to clarify that the orifice is that of the trocar through which the step of inserting is performed as recited in claim 7 from which claim 8 depends, and further as disclosed in the instant application (see last paragraph on pg. 13 through the first paragraph on page 14). 
Claim 11 should be amended as follows “reversing the direction of [[the]] a final suture throw.” 
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the step of reversing" in line 1. There is insufficient antecedent basis for this limitation in the claim. For purposes of applying prior art, claim 10 has been considered to depend from claim 9 which recites “a step of reversing.”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,545,191. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims would have been anticipated by the patent claims. Specifically, the patent claims also recite a method for suture lacing comprising providing a suture with a needle attached thereto, inserting the needle and suture into an organ through a passageway, throwing a single stitch through a first tissue member, throwing a single stitch through an opposed and spaced apart second tissue member, repeating the throwing steps at least once [thus alternately throwing the suture through the first tissue member and opposed second tissue member], bringing the first and second tissue members in contact by tensioning the suture, whereby suture drag is minimized during the tensioning and even tissue compression substantially achieved, and securing the suture (claim 1), wherein the suture includes first and second leads, and the step of securing includes knotting the first and second leads of the suture (claim 2), the suture includes first and second leads and the step of securing includes anchoring at least one of the first and second leads of the suture to tissue (claim 3), the step of securing includes anchoring both the first and second leads of the suture to tissue (claim 4), the step of inserting includes insertion through a natural orifice of a patient (claim 5), the step of inserting includes insertion through an orifice from approximately 3mm to approximately 24mm in diameter (claim 6), the step of inserting includes insertion through a trocar (claim 7), the step of inserting includes insertion through an orifice from approximately 3mm to approximately 18mm in diameter (claim 8), further including a step of reversing the direction of a final suture throw (claim 1), and the step of reversing includes positioning a reversing pin between the suture and either the first tissue member or the second tissue member (claim 1).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,456,128. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims would have been anticipated by the patent claims. Specifically, the patent claims also recite Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims would have been anticipated by the patent claims. Specifically, the patent claims also recite a method for suture lacing comprising providing a suture with a needle attached thereto, inserting the needle and suture into an organ through a passageway, throwing a single stitch through a first tissue member, throwing a single stitch through an opposed and spaced apart second tissue member, repeating the throwing steps at least once [thus alternately throwing the suture through the first tissue member and opposed second tissue member; see also claim 9, bringing the first and second tissue members in contact by tensioning the suture, whereby suture drag is minimized during the tensioning and even tissue compression substantially achieved, and securing the suture (claim 1), wherein the suture includes first and second leads, and the step of securing includes knotting the first and second leads of the suture (claim 2), the suture includes first and second leads and the step of securing includes anchoring at least one of the first and second leads of the suture to tissue (claim 3), the step of securing includes anchoring both the first and second leads of the suture to tissue (claim 4), the step of inserting includes insertion through a natural orifice of a patient (claim 5), the step of inserting includes insertion through an orifice from approximately 3mm to approximately 24mm in diameter (claim 6), the step of inserting includes insertion through a trocar (claim 7), the step of inserting includes insertion through an orifice from approximately 3mm to approximately 18mm in diameter (claim 8), further including a step of reversing the direction of a final suture throw (claim 1), and the step of reversing includes positioning a reversing pin between the suture and either the first tissue member or the second tissue member (claim 1; see also claims 9-12).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 11, 13-16, and 18 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ruff et al. (US Pub. No. 2005/0267531).
Regarding claim 11, Ruff discloses a method for suture lacing (for example, see Figures 33-35, 38A, 38B) comprising inserting a needle (280) with a suture (270) secured thereto (for example, see paragraph 50 which describes the illustrated pointed ends of the sutures may be surgical needles secured at the end of the body of the sutures; see also Figures 38A-38B illustrating a needle 280) through a passageway (the passageway being considered the access way to the disclosed bone, muscle, organs, and other soft tissue; for example, see paragraphs 38 and 78), alternately throwing the suture through a first tissue member (on one side of 250) and an opposed second tissue member (on the opposing side of 250; for example, see Figures 33-35 and 38B) reversing the direction of the final suture throw (to form J-stitch 262, 278; for example, see Figures 33-35), and securing the suture (with an anchor 274 or J-stitch 260, 260a; for example, see Figures 33-35).
Regarding claim 13, Ruff discloses the suture includes first and second leads (the opposing ends of the suture) and the step of securing includes anchoring at least one of the first and second leads of the suture to tissue (placing one lead of the suture in a J-stitch 262 or 278 within tissue to anchor one of the first and second leads of the suture to tissue and anchoring the other lead of the suture with an anchor 274 or J-stitch 260, 260a; for example, see paragraph 50 and Figures 33-35, 38A, 38B).
Regarding claim 14, Ruff discloses the step of securing includes anchoring both the first and second leads of the suture to tissue (placing one lead of the suture in a J-stitch 262 or 278 within tissue to anchor one of the first and second leads of the suture to tissue and anchoring the other lead of the suture with an anchor 274 or J-stitch 260, 260a; for example, see paragraph 50 and Figures 33-35, 38A, 38B).
Regarding claim 15, Ruff discloses a method for suture lacing (for example, see Figures 33-35, 38A, 38B) comprising inserting a needle (280) with a suture (270) secured thereto (for example, see paragraph 50 which describes the illustrated pointed ends of the sutures may be surgical needles secured at the end of the body of the sutures; see also Figures 38A-38B illustrating a needle 280) through a passageway (the passageway being considered the access way to the disclosed bone, muscle, organs, and other soft tissue; for example, see paragraphs 38 and 78), wherein the suture includes a first lead (one end) and a second lead (the opposing end), anchoring the first lead of the suture to a first tissue member (via an anchor 274 or J-stitch 260, 260a), alternately throwing the suture through a first tissue member (on one side of 250) and an opposed second tissue member (on the opposing side of 250; for example, see Figures 33-35 and 38B) and securing the suture (by pulling or cutting off the needle and placing the leading end of the suture in a J-stitch 262 or 278 within tissue; for example, see paragraph 50 and Figures 33-35).
Regarding claim 16, Ruff discloses a step of reversing the direction of a final suture throw (to form J-stitch 262, 278; for example, see Figures 33-35).
Regarding claim 18, Ruff discloses further including the step of anchoring the second lead to either the first tissue member or the second tissue member (placing the opposing lead of the suture in a J-stitch 262 or 278 within tissue is considered anchoring the second lead to tissue as claimed; for example, see paragraph 50 and Figures 33-35).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1, 3, 4, and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruff et al. (US Pub. No. 2005/0267531).
Regarding claim 1, Ruff discloses a method for suture lacing (for example, see Figures 33-35, 38A, 38B) comprising providing a suture (270) with a needle (280) attached thereto (for example, see paragraph 50 which describes the illustrated pointed ends of the sutures may be surgical needles secured at the end of the body of the sutures; see also Figures 38A-38B illustrating a needle 280), throwing a single stitch through a first tissue member (on one side of 250), throwing a single stitch through an opposed and spaced apart second tissue member (on the opposing side of 250), repeating the throwing steps at least once (for example, see Figures 33, 35, 38A-38B), bringing the first and second tissue members in contact by tensioning the suture (for example, see Figures 38A-38B illustrating the first and second tissue members coming into contact as the suture is tensioned; see also paragraph 60 describing the suture being pulled to approximate the wound), whereby suture drag is minimized during the tensioning and even tissue compression substantially achieved (since the steps disclosed by Ruff are that as claimed, suture drag is minimized during the tensioning and even tissue compression substantially achieved as claimed; see also Figures 33 and 35 illustrating the edges of the wound in line which is a result of even tissue compression), and securing the suture (with an anchor 274 or J-stitch 260, 260a; for example, see Figures 33-35). 
Ruff further discloses the method for suture lacing may be performed on hollow organ tissue (for example, see paragraphs 38 and 78), but Ruff fails to disclose specifically the step of inserting the needle and suture into the organ through a passageway. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have performed the step of inserting the needle and suture into an organ through a passageway in Ruff’s method. Doing so would enable a surgeon to close a wound that is on a tissue surface within the hollow organ.
Regarding claim 3, Ruff as modified discloses the suture includes first and second leads (the opposing ends of the suture) and the step of securing includes anchoring at least one of the first and second leads of the suture to tissue (placing one lead of the suture in a J-stitch 262 or 278 within tissue to anchor one of the first and second leads of the suture to tissue and anchoring the other lead of the suture with an anchor 274 or J-stitch 260, 260a; for example, see paragraph 50 and Figures 33-35, 38A, 38B). 
Regarding claim 4, Ruff as modified discloses the step of securing includes anchoring both the first and second leads of the suture to tissue (placing one lead of the suture in a J-stitch 262 or 278 within tissue to anchor one of the first and second leads of the suture to tissue and anchoring the other lead of the suture with an anchor 274 or J-stitch 260, 260a; for example, see paragraph 50 and Figures 33-35, 38A, 38B).
Regarding claim 9, Ruff as modified discloses a step of reversing the direction of a final suture throw (to form J-stitch 262, 278).
Claims 2 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruff et al. as applied to claims 1 and 11 above, respectively, and further in view of Cichocki, JR. (US Pub. No. 2005/0125034).
Ruff discloses the claimed invention, including the suture having first and second leads (the opposing ends of the suture). Ruff as modified fails to disclose that the step of securing includes knotting the first and second leads of the suture. Cichocki also discloses a method for suture lacing with a suture comprising first and second leads (opposing ends of the suture; for example, see Figures 5-6). Cichocki teaches a step of securing the suture in place by securing the leads of the suture with an anchor (25) or by knotting the first and second leads of the suture (knots 31; for example, see paragraph 31 describing knots and suture anchors being interchangeable for anchoring the suture in place). Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was made to have substituted Ruff’s anchor (274) with the step of knotting the second lead as taught by Cichocki since the substitution would have yielded predictable results, namely, the anchoring of one of Ruff’s leads in place. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have also performed the step of knotting Ruff’s opposing lead as taught by Cichocki at the end of the suturing procedure. Doing so would have enhanced the anchoring of Ruff’s suture in place.
Claims 5-7, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruff et al. as applied to claims 1 and 15 above, respectively, and further in view of Stack et al. (US Pub. No. 2005/0096673).
Regarding claims 5 and 19, Ruff as modified fails to disclose whether the step of inserting includes insertion through a natural orifice of a patient. Stack et al. also discloses a method of placing sutures in tissue with a suture device (48). Stack teaches the step of inserting the suture device (48) through a natural orifice of a patient (for example, through the esophagus and into the stomach) in order to place sutures in stomach tissue less invasively (for example, see paragraph 127). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have performed Ruff’s step of inserting through a natural orifice of a patient, such as through the esophagus and into the stomach, as taught by Stack. Doing so would have enabled closure of a wound on the surface of the stomach lining using a minimally invasive technique. 
With further respect to claim 6, it is well known that the sizes of natural orifices vary depending on the natural orifice, as well as the age, size, and sex of the patient. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have performed Ruff’s insertion step through a natural orifice that is from approximately 3mm to approximately 24mm in diameter if the targeted wound to be closed is within a natural orifice of that size. 
Regarding claims 7 and 20, Ruff as modified fails to disclose the step of inserting includes insertion through a trocar. Stack et al. also discloses a method of placing sutures in tissue with a suture device (48). Stack teaches the step of inserting includes inserting the suture device through a trocar in order to suture tissue within the abdominal cavity (for example, see paragraph 127). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have performed Ruff’s insertion step through a trocar as taught by Stack. Doing so would have enabled the surgeon to safely and accurately access a wound within an abdominal cavity of a patient for closure thereof.
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruff et al. and Stack et al. as applied to claim 7 above, and further in view of Foster (US Patent No. 5,376,096).
Ruff as modified by Stack discloses inserting the needle and suture through the orifice of a trocar, but fails to disclose the orifice of the trocar has a diameter of approximately 3mm to approximately 18mm in diameter such that the step of inserting includes insertion through an orifice from approximately 3mm to approximately 18mm in diameter. Foster also discloses a suturing method comprising the step of inserting a suture device through the orifice of a trocar (for example, see column 6, lines 16-18). Foster teaches commercially available trocars have an inside diameter (which comprises the orifice diameter) of commonly 3-10 mm, which falls within the claimed range of approximately 3mm to approximately 18mm (for example, see column 6, lines 16-18). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have performed Ruff’s modified insertion step through an orifice having a diameter of approximately 3mm to approximately 18mm in diameter as taught by Foster. Doing so would have enabled the surgeon to safely and accurately access a wound within an abdominal cavity of a patient for closure thereof using commercially available trocars.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 4:30 AM - 3:00 PM (ET).
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        April 11, 2022